DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 7/15/2021 have been entered. Claims 1-21 are currently pending. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include “wherein the piston-retention member is movable relative to the piston and the rotationally fixed structure to allow rotation of the piston relative to the first scroll in the first rotational direction.” These amendments are sufficient to overcome the previous rejection of record and further modifications would require extensive modifications using hindsight rationale to reconstruct the claims as presented. Therefore, independent claim 1 and dependent claims 2-13 are allowable over the prior art. 
Claim 14 recites the language of “wherein the piston-retention member allows threadable rotation of the piston relative to the non-orbiting scroll in a first rotational direction to threadably tighten the piston to the non-orbiting scroll and restricts rotation of the piston relative to the non-orbiting scroll in a second rotational direction to restrict the piston from threadably loosening from the non-orbiting scroll.” The Gu reference does teach a piston-retention member engaging the piston and a rotationally fixed structure, wherein the piston-retention member allows rotation of the piston relative to the first scroll in a first rotational direction and restricts rotation of the piston relative to the first scroll in a second rotational direction that is opposite the first rotational direction (Column 6 Lines 21-26 details that the piston is threaded within port 30 and under the broadest reasonable interpretation, in a tightening direction of rotation the piston will restrict the rotation relative to the first scroll and when twisted in a loosening direction the piston will rotate relative to the first scroll). The further clarification of the piston retention member in claim 14 would be sufficient to overcome the interpretation of Gu and therefore claim 14 and dependent claims 15-21 are found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746